Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
ALLOWANCE
This office action is in response to the Amendment filed on 2/17/2021.  Claims 1-7 and 9-20 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Claim 1 as amended distinguishes itself over the prior art by delineating a system of a vehicle having a rear portion; an extender element disposed at the rear portion of the vehicle; said extender element comprising an extender portion and an end portion; wherein said extender portion protrudes from the rear portion of the vehicle; wherein said end portion is at a distal end of said extender portion and is spaced from the rear portion of the vehicle by said extender portion; said end portion viewable to a viewer who is viewing the rear portion of the vehicle; said end portion comprising at least one selected from the group consisting of (i) a vehicle emblem and (ii) a vehicle logo; a rear backup camera assembly at least partially disposed in a hollow portion of said extender portion; said rear backup camera assembly comprising a lens and a two dimensional array of a plurality of light sensing photosensor elements; wherein said rear backup camera assembly is disposed in the hollow portion of said extender portion with +ts-the lens viewing exterior of the vehicle; wherein said extender element is incapable of extending such that said rear backup camera assembly is non-movable relative to the rear portion of the vehicle when disposed at the rear portion of the vehicle; and wherein said rear backup camera assembly comprises a CMOS color camera and wherein said CMOS color camera has a field of view at least rearward of the vehicle and captures video images at least of an area immediately rearward of the vehicle.  It is to be noted that it is the combination of all limitations that render this claim allowable.  Claims 2-7 and 9-20 are allowed base on the same reason(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUA FAN whose telephone number is (571)270-5311.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on (571) 272-3980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HUA FAN/Primary Examiner, Art Unit 2458